AMENDMENT NO. 4 PARTICIPATION AGREEMENT Pursuant to the Participation Agreement, made and entered into as of the 7th day of February 1997, and as amended on August 15, 1999, April 2, 2000, and May 1, 2008, by and among MFS® Variable Insurance Trust, Pruco Life Insurance Company of New Jersey, and Massachusetts Financial Services Company, the parties hereby agree to an amended Schedule A as attached hereto. Terms not otherwise defined herein have the definitions ascribed to them in the Participation Agreement.Except as expressly amended hereby, the Participation Agreement shall continue in full force and effect and unamended. IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to the Participation Agreement to be executed in its name and on its behalf by its duly authorized representative.The Amendment shall take effect on April 1, 2013. PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY By its authorized officer, By: _/s/ David Sutcliffe Title: _Vice President MFS® VARIABLE INSURANCE TRUST By its authorized officer, By: _/s/ Susan S. Newton Susan S. Newton Assistant Secretary MASSACHUSETTS FINANCIAL SERVICES COMPANY By its authorized officer, By: _/s/ James A. Jessee James A. Jessee Executive Vice President As of April 1, 2013 SCHEDULE A ACCOUNTS, POLICIES AND PORTFOLIOS SUBJECT TO THE PARTICIPATION AGREEMENT Name of Separate Account and Date Established by Board of Directors Policies Funded By Separate Account Share Class Portfolios Applicable to Policies Pruco Life of New Jersey Flexible Premium Variable Annuity Account (Est. 5/20/96) Discover Select Annuity Contract Initial MFS Growth Series MFS Research Series Pruco Life of New Jersey Flexible Premium Variable Annuity Account (Ext. 5/20/96) Discovery Choice Annuity Contract Initial MFS Growth Series MFS Research Series Pruco Life of New Jersey Variable Appreciable Account (Est. 5/20/96) Pruselect III Variable Universal Life Policy Initial MFS Growth Series MFS Research Series Pruco Life Variable Appreciable Account (Est. 4/17/89) Survivorship Variable Universal Life Policy Initial MFS Growth Series MFS Research Series Pruco Life Variable Appreciable Account (Est. 4/17/89) Prulife Custom Premier II Variable Universal Life Policy Initial MFS Utilities Series MFS Research Bond Series MFS Value Series Pruco Life Variable Appreciable Account (Est. 4/17/89) M Premier Variable Universal Life Policy Initial MFS Utilities Series MFS Research Bond Series MFS Value Series
